DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This communication is the first action on the merits.  Claims 1-6 are pending and have been examined.  As of the date of this communication, no Information Disclosure Statements (IDS) have been filed on behalf of this case.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-6 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below: 
	Representative claim 1 is directed towards a system which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is however, directed toward an abstract idea.  The limitations that set forth this abstract idea recite:  
 wherein said information comprises a transaction order for transferring at least one loyalty point to a financial instrument; receiving a loyalty point transaction command  and said at least one loyalty point is transferred to said financial instrument according to said transaction order.  These limitations entail fundamental economic practices; commercial interactions including, marketing or sales activities or behaviors; business relations; as well as managing personal behavior, including following rules or instructions, and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim are recited at a high level of generality and amounts to generally “apply” the abstract concept in a computer environment.  In particular the claim recites the additional elements a user computational device, a server, a merchant computational device and a computer network, wherein said user computational device, said server and said merchant computational device communicate through said computer network, wherein said user computational device comprises a user app interface, a memory for storing instructions and a processor for executing said instructions, wherein said memory stores a first set of machine codes selected from the native instruction set for receiving information from the user through said user app interface, a second set of machine codes selected from the native instruction set for transmitting said information to said server; wherein said server comprises a transactional engine, said transactional engine operating according to at least one rule obtained from said merchant computational device, a server memory for storing instructions and a server processor for executing said instructions; wherein said server memory stores a first set of machine codes selected from the native instruction set for, from said user computational device, a second set of machine codes selected from the native instruction set for executing functions of said transaction engine to cause
, which are merely instructions to implement the abstract idea via a computer and/or using a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Simply implementing the abstract idea by generic computing devices is not a practical application of the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations amount to insignificant extra-solution activity and instructions to apply the abstract idea on a computer.  Viewing these limitations individually, the limitations generically referring to a user computational device, a server, a merchant computational device, a computer network, a user app interface, a memory, a processor, and machine codes, do not constitute significantly more because it is simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements used, amounts to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	Likewise, dependent claims 2-6 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelsen (US Publication 2021/0398163).
	Regarding Claim 1, Nelsen discloses a system for managing loyalty points from a merchant for a user, comprising:
	a user computational device, a server, a merchant computational device and a computer network, wherein said user computational device, said server and said merchant computational device communicate through said computer network, wherein said user computational device comprises a user app interface, a memory for storing instructions and a processor for executing said instructions, wherein said memory stores a first set of machine codes selected from the native instruction set for receiving information from the user through said user app interface, a second set of machine codes selected from the native instruction set for transmitting said information to said server, wherein said information comprises a transaction order for transferring at least one loyalty point to a financial instrument; wherein said server comprises a transactional engine, said transactional engine operating according to at least one rule obtained from said merchant computational device, a server memory for storing instructions and a server processor for executing said instructions; wherein said server memory stores a first set of machine codes selected from the native instruction set for receiving a loyalty point transaction command from said user computational device, and a second set of machine codes selected from the native instruction set for executing functions of said transaction engine to cause said at least one loyalty point is transferred to said financial instrument according to said transaction order.  Nelsen [0073: loyalty platform implemented by a plurality of computing systems working in concert, such as through a network connection; 0074: user computing device associated with a user, and enable the user to communicate with loyalty platform; 0091: in an example computing system is a server; 0277: loyalty platforms may be implemented by more than one computing system, such as in a distributed computing scheme, wherein various functionalities of the loyalty platform may be enabled by a plurality of networked computing systems working in concert; 0178: merchant account interface may comprise a graphical user interface, with fields with which a user may interact using an input device; 0287: business may communicate with loyalty platform via a business computing device; 0075: user computing devices each include a processor, memory, communication interface; the communication interface may be configured to communicatively couple the loyalty platform with one or more other computing devices, such as the payments system, clearing system; 0164: computing system 2170, which includes a display, an input device, a processor, memory, and network device. Memory comprise any form of memory device known in the art of computers, and have instructions stored therein, which upon execution by processor carry out one or more steps of the methods described. Memory has instructions store therein which enable one or more functions of a loyalty platform; input device enables a user to interface with computing system, and enable a user to input information into a computing system, or manipulate information stored within a computing system; connected to one or more other computing systems by any method known in the art of computers for sending information between two electronic devices; 0091: processor configured to execute instructions that are part of one or more applications, services, programs, routines, libraries, objects, components, data structures, or other logical constructs included in loyalty platform. Network adapter comprises one or more physical device associated with computing system, enabling reception of data by computing system (server); 0247: loyalty platform may receive an indication, or notification, that a user has made a purchase or executed a transaction, comprising a dollar amount, with a business/transacting merchant; 0248: purchase tracking module requests, or queries, a loyalty manager for available or offered user equity rewards; 0091: non-transitory memory includes one or more physical devices configured to hold data, including instructions executable by the processor to implement the methods and processes. When such methods and processes are implemented, the state of non-transitory memory may be transformed, to hold different data. The terms “module” and “program” may be used to describe an aspect of the computing system implemented to perform a particular function; 0092: business information input into the rewarding-business index as part of the business registration process may include a description of the business,  markets in which the business operates business reward policies/loyalty policies defining how an amount of equity reward is calculated based on a monetary value of a user purchase and user transaction history (which may also be stored in one or more additional locations of loyalty platform, such as in loyalty policies, and reward policies), and other information which may enable the loyalty platform to uniquely identify the business and operate a customer loyalty program customized for that individual business; 0076: memory of the computing device(s) of clearing system includes instructions or rules for managing a clearing house for assignment of public shares; 0166: equity clearing system communicate with reward allocation system of loyalty platform in order to execute transactions such as the buying or selling of shares].
	Regarding Claim 2, Nelsen discloses, wherein said financial instrument comprises a share, wherein said merchant is associated with a publicly traded company and wherein said share is of said associated publicly traded company.  Nelsen [0274: determining number of shares of stock in a business to reward a user based on a tracked user loyalty purchase; 0076: rules for managing a clearing house for assignment of public shares].
	Regarding Claim 3, Nelsen discloses, wherein said financial instrument comprises a share, wherein said share is of a publicly traded company other than said merchant or a company associated with said merchant, and wherein said share is of said other publicly traded company.  Nelsen [0287: businesses may be any merchant, business place, brand, bank, financial institution, entrepreneur or entrepreneurial entity associated with loyalty platform. As an example, use of the term “business” or “merchant” or “brand” may contemplate any stock corporation, private or public; 0323: there may be a one-to-one correspondence between each business using the loyalty platform; merchant deposit account, associated with a business, may also be associated with merchant facilitation account, and may transfer funds to merchant facilitation account to enable the purchase of shares of stock].
	Regarding Claim 4, Nelsen discloses, further comprising a broker computational device, wherein said broker computational device is in communication with said server through said computer network, wherein said share is obtained through a command sent from said server to said broker computational device.  Nelsen [0278: as an example for distributing fractional shares of stock to a user according to the current disclosure, a user of the loyalty platform may make a purchase at a participating business to which the user has made a loyalty selection (such as a business listed in rewarding-business index 3186 discussed in detail below) using a linked payment medium].
	Regarding Claim 5, Nelsen discloses, further comprising a broker computational device, wherein said broker computational device is in communication with said server through said computer network, wherein said share is obtained through a command sent from said server to said broker computational device.  Nelsen [0472: user may receive a modified reward based upon a modification policy applying, wherein the modification policy applies a reward modifier to the reward based upon the payment method used for the transaction. In some examples, this may include only applying the reward when the particular credit card or payment method is utilized].
	Regarding Claim 6, Nelsen discloses, wherein a rule for determining an amount of loyalty points that are exchangeable for said financial instrument is set according to a command from said merchant computational device to said server.  Nelsen [0478: merchant deposit account, associated with business, may also be associated with merchant facilitation account, and may transfer funds to merchant facilitation account to enable the purchase of shares of stock for use as fractional equity rewards for loyalty customers of business].



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).